Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-3-2008

Craig Saunders v. Gwendolyn Bright
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1763




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Craig Saunders v. Gwendolyn Bright" (2008). 2008 Decisions. Paper 1067.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1067


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-209                                                        NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-1763


                          CRAIG DUVAL SAUNDERS,

                                                       Appellant

                                        v.

             GWENDOLYN BRIGHT, JUDGE; BARRY HARRIS,
              COURT REPORTER; SHARON GERMAN, COURT
             REPORTER/INTERPRETER; MICHAEL AMMANN,
               DEPUTY COURT ADMINISTRATOR; SUSAN
            CARMODY, SUPERVISOR; COUNTY AND CITY OF
          PHILADELPHIA; LAW DEPARTMENT-CLAIMS DIVISION
                 ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 07-cv-01468)
                    District Judge: Honorable Louis H. Pollak
                   ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
    Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 22, 2008

          Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                               (Filed: June 3, 2008)


                                    OPINION
PER CURIAM

       Appellant Craig Saunders, a Pennsylvania state prisoner, was convicted in the

Philadelphia Court of Common Pleas and sentenced.1 These convictions were affirmed

by the Pennsylvania Superior Court. Saunders’ first trial ended in a mistrial, however.

Saunders filed a civil rights action under 42 U.S.C. § 1983 in United States District Court

for the Eastern District of Pennsylvania against the state trial judge who presided over his

second trial, certain other personnel of the First Judicial District of Pennsylvania, and the

City of Philadelphia, which was alleged to be the defendants’ employer.2 Saunders

alleged that the defendants, through their refusal to provide him with transcripts from his

first trial, deprived him of the documents necessary to establish his innocence at the

retrial, at which he was represented by counsel, and on direct appeal, where he proceeded

pro se. He sought money damages and other “prospective” relief.

       The defendants moved to dismiss the complaint pursuant to the “favorable

termination rule” of Heck v. Humphrey, 512 U.S. 477 (1994), noting that Saunders’

convictions, by his own admission, had never been invalidated.3 In an order entered on

February 28, 2008, the District Court granted the defendants’ motions to dismiss and


       1
      The circumstances of his conviction and sentence are not disclosed in his
Complaint.
       2
       In fact, the named defendants are employees of the First Judicial District of
Pennsylvania, a state entity.
       3
       Saunders requested default judgments against all defendants, a request the District
Court denied.

                                              2
denied Saunders leave to amend his complaint. The court reasoned that relief could not

be granted without collaterally rendering Saunders’ convictions effectively invalid. Thus,

Heck applied to bar the action.4 The District Court declined to exercise supplemental

jurisdiction over several causes of action arising under Pennsylvania law, and denied

Saunders’ motion to amend his complaint as, in effect, futile. Saunders filed a timely

motion for reconsideration of this decision and a notice of appeal. The District Court

denied the motion for reconsideration in an order entered on May 13, 2008, concluding

that Saunders’ attempt to distinguish his case from those that are barred by Heck was

unpersuasive.

       Our Clerk granted Saunders leave to proceed in forma pauperis and advised him

that his appeal was subject to dismissal under 28 U.S.C. § 1915(e)(2), or that it might be

appropriate for summary action under Third Circuit LAR 27.4 and I.O.P. 10.6. He was

invited to submit a written response, and he has done so, submitting a “Motion for

Summary Action,” which we construe as a motion for summary reversal and remand.

       We will dismiss the appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). We

have jurisdiction under 28 U.S.C. § 1291. An appellant may prosecute his appeal without

prepayment of the fees, 28 U.S.C. § 1915(a)(1), but the in forma pauperis statute provides


       4
        The court further concluded that, to the extent that Saunders sought to include
causes of action under 42 U.S.C. §§ 1981, 1985 and 1986, Heck applied there as well,
because the logic of Heck is that civil rights suits, like common law tort suits, are not an
appropriate means for challenging the validity of outstanding criminal judgments. See,
e.g., McQuillion v. Schwarzenegger, 369 F.3d 1091, 1097 n.4 (9th Cir. 2004).

                                              3
that the Court shall dismiss the appeal at any time if the Court determines that it is

frivolous, 28 U.S.C. § 1915(e)(2)(B)(i). An appeal is frivolous when it lacks an arguable

basis either in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). “To survive a

motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief above the

speculative level on the assumption that the allegations in the complaint are true (even if

doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting

Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007)).

       This appeal of the District Court’s decision to dismiss the complaint under Rule

12(b)(6) lacks an arguable basis in law. In Heck, 512 U.S. 477, the Supreme Court held

that a prisoner’s action under the civil rights laws cannot be maintained if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence

. . . unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Id. at 487. Heck’s favorable termination rule applies “no matter the target

of the prisoner’s suit (state conduct leading to conviction or internal prison proceedings) –

if success in that action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). See also Edwards v.

Balisok, 520 U.S. 641, 646-47 (1997). We conclude that there is no arguable basis for

disagreeing with the District Court’s conclusion that relief could not be granted in his

civil rights action without collaterally rendering Saunders’ convictions effectively invalid.

Furthermore, his convictions have never been reversed on direct appeal, declared invalid



                                               4
by a state tribunal, or called into question by a federal court’s issuance of a writ of habeas

corpus, and he, therefore, has not satisfied Heck’s favorable termination rule. 512 U.S. at

486-87. The District Court properly exercised its discretion to deny the motion to amend

the complaint because any amendment would have been futile, see Foman v. Davis, 371

U.S. 178, 182 (1962), and properly declined to exercise supplemental jurisdiction, 28

U.S.C. § 1367(c)(3).

       We will dismiss the appeal as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

Appellant’s “Motion for Summary Action,” which we construe as a motion for summary

reversal and remand, is denied.




                                              5